ORDER

PER CURIAM.
After a bench trial for first-degree murder, appellant Murphy filed this action for post-conviction relief. Appellant’s Rule 29.15 motion was denied after an evidentia-ry hearing. He asserts ineffective assistance of trial counsel based on counsel’s offering in evidence a transcript of a co-defendant’s plea hearing. His second point asserts appellate counsel failed to raise the issue of the constitutionality of Missouri’s statutes for first- and second-degree murder. Affirmed. Rule 84.16(b).